CHECKPOINT SYSTEMS, INC.

DEFERRED COMPENSATION PLAN

 

 

 

As amended and restated April 1, 2005

 

--------------------------------------------------------------------------------



Back to Contents

TABLE OF CONTENTS

            Page   ARTICLE 1     INTRODUCTION     1     1.01   Establishment of
Plan     1     1.02   Purpose of Plan     1     1.03   “Top Hat” Pension Benefit
Plan     1     1.04   Funding     1     1.05   Effective Date     1     1.06  
Administration     1     1.07   Number and Gender     1     1.08   Headings    
2                   ARTICLE 2     DEFINITIONS     3                   ARTICLE 3
    ELIGIBILITY AND PARTICIPATION     5     3.01   Eligibility     5     3.02  
Commencement of Participation     5     3.03   Cessation of Active Participation
    5                   ARTICLE 4     DEFERRALS AND COMPANY CONTRIBUTIONS     6
    4.01   Deferral Amounts     6     4.02   Effective Date of Deferred
Compensation Elections     6     4.03   Modification or Revocation of Election
by Participant     7     4.04   Company Matching Contributions     7     4.05  
Deferral and Contribution Timing     7                   ARTICLE 5     ACCOUNTS
    8     5.01   Establishment of Bookkeeping Accounts     8     5.02  
Subaccounts     8     5.03   Hypothetical Nature of Accounts     8     5.04  
Vesting     8     5.05   Investment Options     9                   ARTICLE 6  
  DISTRIBUTION OF ACCOUNT     10     6.01   Commencement of Distributions     10
    6.02   Form of Payment     10     6.03   Distributions in the Event of Death
    10     6.04   Designation of Beneficiary     11     6.05   Unclaimed
Benefits     11     6.06   Hardship Withdrawals     11                  

i

--------------------------------------------------------------------------------



Back to Contents

TABLE OF CONTENTS
(continued)

ARTICLE 7     ADMINISTRATION     12     7.01   Plan Committee     12     7.02  
General Powers of Administration     12     7.03   Costs of Administration    
12     7.04   Indemnification     12                   ARTICLE 8     CLAIMS
PROCEDURE     14     8.01   Claims     14     8.02   Claim Decision     14    
8.03   Request for Review     14     8.04   Review of Decision     15          
        ARTICLE 9     MISCELLANEOUS     16     9.01   Not Contract of Employment
    16     9.02   Non-Assignability of Benefits     16     9.03   Withholding  
  16     9.04   Amendment and Termination     16     9.05   Compliance with
Securities and Other Laws     16     9.06   No Trust Created     17     9.07  
Unsecured General Creditor Status of Employee     17     9.08   Payment to
Minors and Incompetents     17     9.09   Severability     17     9.10   409A
Compliance     18     9.11   Governing Laws     18     9.12   Binding Effect    
18     9.13   Entire Plan     18  

ii

--------------------------------------------------------------------------------



 

ARTICLE  1

INTRODUCTION

      1.01      Establishment of Plan

      Checkpoint Systems Inc. (the “Company”) adopted a restated Checkpoint
Systems, Inc. Deferred Compensation Plan (the “Plan”) effective as of
February 12, 2004 and hereby amends and restates the Plan as stated herein
effective as of April 1, 2005.

      1.02      Purpose of Plan

      The purpose of the Plan is to provide certain eligible employees of the
Company and its subsidiaries the opportunity to defer elements of their
compensation which might not otherwise be deferrable under other Company plans,
including the Checkpoint Systems, Inc. 401(k) Employee Savings Plan. In
addition, the Plan is designed to reward Participants (as defined in Article 2)
who choose a return which tracks the performance of Company stock and therefore
align the interests of Participants with the Company’s shareholders.

      1.03      “Top Hat” Pension Benefit Plan

      The Plan is an “employee pension benefit plan” within the meaning of
ERISA. However, the Plan is unfunded and maintained for a select group of
management or highly compensated employees as those terms are set forth in ERISA
and, therefore, it is intended that the Plan will be exempt from Parts 2, 3 and
4 of Title I of ERISA. The Plan is not intended to qualify under Section 401(a)
of the Code.

      1.04      Funding

      The Plan is unfunded. All benefits will be paid from the general assets of
the Company.

      1.05      Effective Date

      The effective date of the Plan is February 12, 2004.

      1.06      Administration

      The Plan shall be administered by the Plan Committee, as defined in
Article 7.

      1.07      Number and Gender

      Wherever appropriate herein, words used in the singular shall be
considered to include the plural and words used in the plural shall be
considered to include the singular. The masculine gender, where appearing in the
Plan, shall be deemed to include the feminine gender. The feminine gender, where
appearing in the Plan, shall be deemed to include the masculine gender.

      1.08      Headings

      The headings of Articles and Sections herein are included solely for
convenience. In the event of any conflict between such headings and the text of
the Plan, the text shall control.

--------------------------------------------------------------------------------



 

ARTICLE  2

DEFINITIONS

      For purposes of the Plan, the following words and phrases shall have the
meanings set forth below, unless their context clearly requires a different
meaning:

      2.01      Account means each of the hypothetical Company Account and
Deferral Account maintained by the Company on behalf of each Participant in this
Plan.

      2.02      Annual Cash Incentive Compensation means the amount awarded to a
Participant in cash for a Plan Year under an annual incentive plan maintained by
the Company.

      2.03      Annual Cash Incentive Deferral means the amount of a
Participant’s Annual Cash Incentive Compensation which a Participant elects to
have withheld on a pre-tax basis (if allowable under the tax laws applicable to
the Participant, otherwise, on an after-tax basis) from his or her Annual Cash
Incentive Compensation and credited to his or her Account pursuant to this Plan.

      2.04      Base Salary means the base rate of cash compensation paid by the
Company to or for the benefit of a Participant for services rendered or labor
performed while a Participant, including base pay a Participant could have
received in cash in lieu of:

                  (a)      deferrals pursuant to this Plan, and

                  (b)      any pre-tax contribution made on the Participant’s
behalf to any qualified plan maintained by the Company pursuant to a cash or
deferred arrangement maintained by the Company (as defined under Section 401(k)
of the Code) or under any cafeteria plan (as defined under Section 125 of the
Code) or under a qualified transportation fringe benefit (as defined under
Section 132(f) of the Code) or such similar plans or benefits as applicable to a
Participant not subject to the income tax laws of the United States.

      2.05      Base Salary Deferral means the amount of a Participant’s Base
Salary which the Participant elects to have withheld on a pre-tax basis (if
allowable under the tax laws applicable to the Participant, otherwise, on an
after-tax basis) from his or her Base Salary and credited to his or her Account
pursuant to this Plan.

      2.06      Beneficiary means the person or persons designated by the
Participant in accordance with the provisions of this Plan.

      2.07      Board means the Board of Directors of Checkpoint Systems, Inc.

      2.08      Code means the Internal Revenue Code of 1986, as amended.

      2.09      Company means Checkpoint Systems, Inc., a Pennsylvania
corporation.

      2.10      Company Account means the bookkeeping account maintained for
each Participant to record all amounts credited on his or her behalf under
Section 4.04.

--------------------------------------------------------------------------------



 

 

      2.11      Company Contribution means the amount credited on the
Participant’s behalf by the Participant’s Company Account pursuant to the
provisions of Section 4.04 of this Plan.

      2.12      Company Stock Investment Option means a tracking investment
which allocates a hypothetical gain or loss equal to the actual investment gain
or loss on Company stock.

      2.13      Deferral Account means the bookkeeping account maintained for
each Participant to record the amount of Base Salary or Annual Cash Incentive
Compensation the Participant elects to defer and allocate to such account
pursuant to Section 4.01.

      2.14      Deferred Compensation Election means the written election as
prescribed by the Plan Committee, regardless of how it may be titled. This
election is made by the Participant and constitutes the agreement entered into
between the Company and a Participant for participation in the Plan. Each
Participant elects the terms of his or her deferral pursuant to the provisions
of this Plan and the administrative procedures established by the Plan
Committee.

      2.15      Effective Date means February 12, 2004.

      2.16      Eligible Executive means an Employee who is eligible to
participate in the Plan as provided in Section 3.01.

      2.17      Employee means any common-law employee of the Company or a
subsidiary of the Company.

      2.18      ERISA means the Employee Retirement Income Security Act of 1974,
as amended.

      2.19      Investment Options are described in Section 5.05.

      2.20      Key Employee means any officer of the Company who has annual
compensation greater than $135,000 (as adjusted for inflation for calendar years
after 2005; provided, however, if more than 50 officers of the Company meet this
criteria, them limited to the top 50 officers), 5% owners of the Company and 1%
owners of the Company having annual compensation greater than $150,000.

      2.21      Participant means each Eligible Executive participating in the
Plan pursuant to Article 3 who is credited with an amount under Article 4.

      2.22      Plan means the Checkpoint Systems, Inc. Deferred Compensation
Plan, as amended from time to time.

      2.23      Plan Committee means the Compensation and Stock Option Committee
of the Board, as discussed in Section 7.01.

      2.24      Plan Year means each calendar year ending on December 31, but
(i) excluding calendar year 2004 and (ii) provided that the first Plan Year
shall be a period less than a full calendar year commencing March 25, 2005 and
ending on December 31, 2005.

--------------------------------------------------------------------------------



 

ARTICLE  3

ELIGIBILITY AND PARTICIPATION

      3.01      Eligibility

                  (a)      Subject to Section 3.01(b) below, (i) each United
States payroll Employee whose salary grade with the Company is equal to or
greater than 18 and (ii) each other payroll Employee whose salary grade with the
Company is equal to or greater than 20, shall be eligible to participate in this
Plan (each an “Eligible Executive”). The Plan Committee may, in its sole
discretion, designate any other key strategic employee of the Company as an
Eligible Executive.

                  (b)      The Plan Committee shall notify each Employee of his
or her status as an Eligible Executive as soon as practicable after the Employee
satisfies the above eligibility requirements. Subject to the provisions of
Section 3.03 below, an Eligible Executive shall remain eligible to continue
participation in the Plan for each Plan Year following his or her initial year
of participation in the Plan.

      3.02      Commencement of Participation

      An Eligible Executive shall become a Participant effective as of the date
the Plan Committee grants eligibility. As a condition for participation in the
Plan, a Participant may also be required by the Plan Committee to provide such
other information as the Plan Committee may deem necessary to properly
administer the Plan.

      3.03      Cessation of Active Participation

                  (a)      Notwithstanding any provision herein to the contrary,
an Eligible Executive who has become a Participant in the Plan shall cease to be
a Participant hereunder effective as of any date designated by the Plan
Committee. Any such Plan Committee action shall be communicated to such
Participant prior to the effective date of such action.

                  (b)      If an Employee’s salary grade falls below the minimum
grade for the Employee’s payroll as set forth in Section 3.01(a) above, such
Participant will not be allowed to defer additional amounts into the Plan until
such time as his or her salary grade meets such minimum requirement. Existing
amounts in the Participant’s Account will be maintained according the normal
provisions of the Plan.

--------------------------------------------------------------------------------



 

ARTICLE  4

DEFERRALS AND COMPANY CONTRIBUTIONS

      4.01      Deferral Amounts

                  (a)      Before the first day of each Plan Year (or the
remaining portion thereof for an Eligible Executive who first becomes eligible
to participate in the Plan other than on the first day of a Plan Year) and
pursuant to such procedures as established by the Plan Committee, an Eligible
Executive shall file with the Plan Committee a Deferred Compensation Election.
The Participant may defer up to 50% of Base Salary and/or up to 100% of Annual
Cash Incentive Compensation; provided, however, the Plan Committee may, as it
deems appropriate, establish maximum (not to exceed the maximums set above) or
minimum limits on the amounts which may be deferred for a Plan Year. An Eligible
Executive shall be given written notice of any such limits at least ten (10)
business days prior to the date such limits take effect.

                  (b)      Notwithstanding the other provisions of this Plan,
for the Plan Year ending December 31, 2005, an Eligible Executive may file a
Deferred Compensation Election on any date prior to March 26, 2005 and such
election will be applicable to Base Salary and Annual Cash Incentive
Compensation paid to the Eligible Executive on and after the date five (5) days
after the Deferred Compensation Election is properly filed. In addition, such
Deferred Compensation Election of Base Salary and Annual Cash Incentive
Compensation paid in 2005 may be terminated or reduced by the Eligible Executive
by properly completing and filing a form for such purpose on or before
December 2, 2005. The deferrals so eliminated or reduced (without adjustment for
any tracking investment gains or losses) shall be paid to the Eligible Executive
and shall be taxable income to the Eligible Executive for 2005.

                  (c)      The amounts deferred pursuant to Sections 4.01(a) and
(b) above shall be credited to the Participant’s Deferral Account. Amounts in
such account shall track the Company Stock Investment Option. Valuations will be
done on a schedule established by a plan administrator designated by the Plan
Committee.

      4.02      Effective Date of Deferred Compensation Elections

                  (a)      A Participant’s Deferred Compensation Election shall
be effective as of the first day of the Plan Year to which it relates. If an
Eligible Executive becomes eligible to participate after December 31, he or she
may elect to defer Base Salary paid during the current year and to defer Annual
Cash Incentive Compensation related to performance during the current year (to
be paid in the following year) by filing a Deferred Compensation Election with
the plan administrator prior to the close of business on the 30th day following
the date he or she becomes eligible to participate in the Plan; provided,
however, that Annual Cash Incentive Compensation may be deferred only if the
amount earned for that year has not already been determined by appropriate
action of the Plan Committee.

                  (b)      If an Eligible Executive enters the Plan other than
on the first day of a Plan Year, the Deferred Compensation Election shall be
effective as of the first day of the first payroll period no fewer than 5 days
after the date the Eligible Executive files said Deferred Compensation Election
with the Plan Committee.

                  (c)      All Participants must properly complete and submit
the Deferred Compensation Election form. In the event a Participant fails to
properly complete and submit a Deferred Compensation Election form, either
(i) on or before the date 30 days after the Participant first commences
participation in the Plan on a date other than the first day of any Plan Year or
(ii) prior to January 1, the Participant shall be deemed to have elected not to
make a deferral for such Plan Year (or remaining portion thereof if the
Participant enters the Plan other than on the first day of a Plan Year).

--------------------------------------------------------------------------------



 

      4.03      Modification or Revocation of Election by Participant

                  (a)      Except as stated below, a Participant’s Deferred
Compensation Election is irrevocable and may not be modified. However, a
Participant may discontinue a Base Salary Deferral and/or an Annual Cash
Incentive Compensation deferral, subject to proof of an unforeseeable severe
financial emergency or other such limitations and restrictions as the Plan
Committee may prescribe in its sole discretion, by filing a revised Deferred
Compensation Election which must be approved by the Plan Committee. If approved
by the Plan Committee, revocation shall take effect as of the first day of the
next payroll period no fewer than five (5) days after the filing or the
approval, whichever is later. If a Participant is allowed to discontinue a
deferred election during a Plan Year, he or she will not be permitted to elect a
new deferral until the next Plan Year.

                  (b)      Under no circumstances may a Participant’s Deferred
Compensation Election be made, modified or revoked retroactively.

       4.04      Company Matching Contributions

      The Company will make contributions to the Participant’s Company Account
up to and no greater than 25% of the Participant’s deferrals. Amounts allocated
to the Company Account shall be automatically assigned to the Company Stock
Investment Option.

      4.05      Deferral and Contribution Timing

                  (a)      Base Salary Deferrals will be credited to the Account
of each Participant as of the date of the paycheck from which the deferral was
withheld. A Participant whose employment terminates during a pay period will
cease deferral withholding effective as of the first day of the following
payroll period.

                  (b)      Annual Cash Incentive Deferrals will be credited to
the Account of each Participant as of the day of which such Annual Cash
Incentive Compensation otherwise would have been paid to the Participant in
cash, provided that the Participant is an Employee on such date.

                  (c)      Company Contributions pursuant to Section 4.04 above
will generally be credited to the Participant’s Company Account no later than
the 15th of the month following the date on which the corresponding deferrals
were credited to the Participant’s Account.

--------------------------------------------------------------------------------



 

ARTICLE  5

ACCOUNTS

      5.01      Establishment of Bookkeeping Accounts

      Separate bookkeeping accounts shall be maintained for each Participant.
The Accounts shall be credited with the deferrals and contributions made by or
on behalf of the Participant pursuant to this Plan and credited (or charged, as
the case may be) with the hypothetical investment results determined pursuant to
Section 5.05.

      5.02      Subaccounts

      Within each Participant’s bookkeeping account, separate subaccounts shall
be maintained to the extent necessary for the administration of the Plan,
including, but not limited to, the Deferral Account and the Company Account. All
amounts credited to the Deferral Account and the Company Account are
automatically assigned to the Company Stock Investment Option.

      5.03      Hypothetical Nature of Accounts

                  (a)      The Accounts established under this Article shall be
hypothetical in nature and shall be maintained for bookkeeping purposes only so
that hypothetical gains or losses on the deferrals or contributions made to the
Plan can be credited (or charged, as the case may be).

                  (b)      Neither the Plan nor any of the Accounts or
subaccounts established hereunder shall hold any actual funds or assets. The
right of any person to receive one or more payments under the Plan shall be an
unsecured claim against the general assets of the Company. Any liability of the
Company to any Participant, former Participant, or Beneficiary with respect to a
right to payment shall be based solely upon contractual obligations created by
the Plan. Neither the Company, the Board, the Plan Committee, nor any other
person shall be deemed to be a trustee of any amounts to be paid under the Plan.
Nothing contained in the Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship, between the Company and a Participant or any other person.

      5.04      Vesting

                  (a)      Deferral Accounts. Participants shall be 100% vested
in their Deferral Account at all times.

                  (b)      Company Accounts. Participants shall vest in the
Company Contributions credited to their Company Account as follows:

  (i)   Participant shall be 33% vested in the current year Company Contribution
(as adjusted for hypothetical gains and losses) as of the December 31st of the
year the contribution is made by the Company;


--------------------------------------------------------------------------------



 

          (ii)   a Participant shall be 66% vested in the current year Company
Contribution (as adjusted for hypothetical gains and losses) as of the December
31st of the second year after the contribution is made by the Company;          
(iii)   a Participant shall be 100% vested in the current year Company
Contribution (as adjusted for hypothetical gains and losses) as of the December
31st of the third year after the contribution is made by the Company; and      
    (iv)   notwithstanding (i) (ii) and (iii) above, upon a Participant’s
termination of employment with the Company for any reason on or after the
Participant attains age 55, such Participant shall be 100% vested in all Company
Contributions (as adjusted for hypothetical gains and losses).

      5.05      Investment Options

                  (a)      Investment Options are solely hypothetical in nature
and no funds are actually held in the Plan. Investment Options determine the
hypothetical gain or loss to be reflected in the Participant Accounts.

                  (b)      As of the Effective Date, the Investment Options
shall be only the Company Stock Investment Option. Additional Investment Options
may be established by the Plan Committee in its sole discretion and the Plan
Committee specifically retains the right to change Investment Options at any
time, in its sole discretion.

--------------------------------------------------------------------------------



 

ARTICLE  6

DISTRIBUTION OF ACCOUNT

              6.01 Commencement of Distributions                 (a) Automatic
Lump Sum Distribution upon Termination. Subject to Section 6.01(b) below, when a
Participant’s employment with the Company terminates, such Participant’s vested
Account shall be distributed effective as of the first January 1, April 1, July
1 or September 1 (or the immediately following business day if such date is not
a business day) which is at least two weeks after the effective date of the
termination. Such distribution shall be made to the Participant as soon as
practical after such date.                   (i)   At the time of the
Participant’s initial Deferred Compensation Election, the Participant may
choose, upon termination on or after the date such Participant reaches age 55,
distribution of his or her Account in five (5) annual installments, with the
first installment paid effective as of the date applicable for distribution per
Section 6.01(a) above and the subsequent installments paid effective as of the
first through fourth anniversaries of such date. Each installment shall be made
as soon as practicable after the applicable date.                 (b) Periodic
Distribution Option.                   (ii)   Each such installment payment
shall equal the quotient of (A) the then-current Account balance, divided by
(B) the number of installment payments remaining to be made. In illustration,
the first installment will be calculated by dividing the then-current Account
balance by five (5); the second installment will be calculated by dividing the
then-current Account balance by four (4); the third installment will be
calculated by dividing the then-current Account balance by three (3); the fourth
installment will be calculated by dividing the then-current Account balance by
two (2); and the last installment will equal the full remaining balance of the
Account.                   (iii)   Any Account balance which remains in the Plan
after termination of the Participant’s employment due to a Participant’s
election for periodic distributions (or due to the six (6)-month delay pursuant
to Section 6.01(d) below), shall continue to track the performance of the
Company Stock Investment Option.                 (c) Changes to Distribution
Elections. A Participant may not change his or her distribution election.      
          (d) Key Employee. If a Participant is to receive distribution due to
termination of employment and such Participant is a Key Employee, then such
distribution may not be made prior to the date which is six (6) months after the
date of such Participant’s termination of employment.                  


--------------------------------------------------------------------------------



 

      6.02      Form of Payment

      Distribution of a Participant’s Account shall be in the form of, Company
Stock.

      6.03      Distributions in the Event of Death

      Notwithstanding the foregoing, in the event of a Participant’s death, the
Participant’s Beneficiary shall receive the Participant’s vested Account in a
lump-sum within ninety (90) days following the date of death.

      6.04      Designation of Beneficiary

                  (a)      Each Participant shall have the right to designate a
beneficiary to receive payment of his or her Account balance in the event of his
or her death. A beneficiary designation shall be made by properly completing,
executing and filing the beneficiary designation form prescribed by the Plan
Committee. Any such designation may be changed at any time by the proper
completion, execution and filing of a new designation in accordance with this
Section 6.04.

                  (b)      If no such designation is on file with the Plan
Committee at the time of the death of the Participant, or such designation is
not effective for any reason as determined by the Plan Committee, then the
beneficiary to receive such benefit shall be the Participant’s surviving spouse,
if any; otherwise, the Plan Committee shall designate a Beneficiary or
Beneficiaries from among the following in the order named: (1) Participant’s
surviving lineal descendants, per stirpes, in equal parts, (2) the Participant’s
surviving parents, in equal parts, (3) the Participant’s estate.

      6.05      Unclaimed Benefits

      If the Plan Committee is unable to locate a Participant or Beneficiary to
whom a benefit is payable, such benefit may be forfeited to the Company upon the
Plan Committee’s determination. Notwithstanding the foregoing, if within the
five (5) years following any such forfeiture the Participant or Beneficiary to
whom such benefit is payable makes a valid claim for such benefit, such
forfeited benefit shall be restored to the Plan and paid by the Company, with
interim interest credited in the sole discretion of the Plan Committee.

      6.06      Hardship Withdrawals

                  (a)      A Participant may apply in writing to the Plan
Committee for, and the Plan Committee may grant, a hardship withdrawal of all or
any part of a Participant’s Account if the Plan Committee, in its sole
discretion, determines that the Participant has incurred an unforeseeable severe
financial emergency.

                  (b)      The Plan Committee shall determine whether an event
qualifies as an unforeseeable severe financial emergency within this Section
6.06, in its sole and absolute discretion; provided, however, that severe
financial hardship resulting from: (a) an illness or accident of the
Participant, the Participant’s spouse or tax dependent; (b) loss of the
Participant’s property due to casualty; or (c) other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant will normally satisfy the requirement for an unforeseeable
severe financial hardship. The request for distribution pursuant to this
Section 6.06 shall be made in a time and manner determined by the Plan
Committee. The payment made from a Participant’s Account pursuant to the
provisions of this Section 6.06 shall not be in excess of the amount necessary
to meet such unforeseeable severe financial emergency of the Participant,
including amounts necessary to pay any federal, state or local income taxes with
respect to the payment.

--------------------------------------------------------------------------------



 

ARTICLE  7

ADMINISTRATION

      7.01      Plan Committee

      The Plan shall be administered by the Compensation and Stock Option
Committee of the Board. The Plan Committee shall be responsible for the general
operation and administration of the Plan and for carrying out the provisions
thereof. The Plan Committee may delegate to others certain aspects of the
management and operations of the Plan including the employment of advisors and
the delegation of ministerial duties to qualified individuals, provided that
such delegation is in writing. The Plan Committee shall be a “named fiduciary”
as that term is defined in Section 402(a)(2) of ERISA.

      7.02      General Powers of Administration

      The Plan Committee shall have the exclusive responsibility and complete
discretionary authority to control the operation, management and administration
of the Plan, with all powers necessary to enable it properly to carry out such
responsibilities, including, but not limited to, the power to interpret the Plan
and any related documents, to establish procedures for making any elections
called for under the Plan, to make factual determinations regarding any and all
matters arising hereunder, including, but not limited to, the right to determine
eligibility for benefits, the right to construe the terms of the Plan, the right
to remedy possible ambiguities, inequities, inconsistencies or omissions, and
the right to resolve all interpretive, equitable or other questions arising
under the Plan. The decisions of the Plan Committee or such other party as is
authorized under the terms of any grantor trust on all matters shall be final,
binding and conclusive on all persons to the extent permitted by law. The Plan
Committee shall have all powers necessary or appropriate to enable it to carry
out its administrative duties. Not in limitation, but in application of the
foregoing, the Plan Committee shall have the duty and power to interpret the
Plan and determine all questions that may raise hereunder as to the status and
rights of Employees, Participants, Beneficiaries, and any other person. The Plan
Committee may exercise the powers hereby granted in its sole and absolute
discretion.

      7.03      Costs of Administration

      The costs of administering the Plan shall be borne by the Company unless
and until the Participant receives written notice of the imposition of such
administrative costs, with such costs to begin with the next Plan Year, and none
may be assessed retroactively for prior Plan Years. Such costs shall be charged
against the Participant’s Account and shall be uniform or proportional for all
Plan Participants. Such costs shall not exceed the standard rates for similarly
designed nonqualified plans under administration by high quality third party
administrators at the time such costs are initially imposed and thereafter.

      7.04      Indemnification

                  (a)      Each person who is or shall have been (a) a member of
the Board, (b) a member of the Plan Committee or other committee appointed by
the Board, or (c) an officer of the Company (or agent who is an employee of the
Company) to whom authority was delegated in relation to the administration of
this Plan, shall be indemnified and held harmless by the Company against and
from any loss, cost, liability or expense that may be imposed upon or reasonably
incurred by him or her in connection with or resulting from any claim, action,
suit or proceeding to which he or she may be a party or in which he or she may
be involved by reason of any action taken or failure to act under the Plan and
against and from any and all amounts paid by him or her in settlement thereof,
with the Company’s approval, or paid by him or her in satisfaction of any
judgment in any such claim, action, suit or proceeding against him or her;
provided, however, that he or she shall give the Company an opportunity, at its
own expense, to handle and defend the same before he or she undertakes to handle
and defend it on his or her own behalf, unless such loss, cost, liability or
expense is a result of his or her own willful misconduct or except as expressly
provided by statute.

                  (b)      The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled under the Company’s certificate of incorporation or bylaws, any
contract with the Company, as a matter of law, or otherwise, or of any power
that the Company may have to indemnify them or hold them harmless.

--------------------------------------------------------------------------------



 

ARTICLE  8

CLAIMS PROCEDURE

      8.01      Claims

      A person who believes that they are being denied a benefit to which they
are entitled to under the Plan (hereinafter referred to as a “Claimant”) may
file a written request for such benefit with the Plan Committee, setting forth
their claim. The request must be addressed to the Plan Committee at the
Company’s then principal place of business.

      8.02      Claim Decision

      Upon receipt of a claim, the Plan Committee shall advise the Claimant that
a reply will be forthcoming within ninety (90) days and shall, in fact, deliver
such reply within such period. The Plan Committee may, however, extend the reply
period for an additional ninety (90) days for reasonable cause.

      If the claim is denied in whole or in part, the Plan Committee shall adopt
a written decision using language calculated to be understood by the Claimant,
setting forth all of the following:

                  (a)      the specific reason or reasons for such denial.

                  (b)      the specific reference to pertinent provisions of the
Plan on which such denial is based.

                  (c)      a description of any additional material or
information necessary for the Claimant to perfect their claim and an explanation
why such material or such information is necessary.

                  (d)      appropriate information as to the steps to be taken
if the Claimant wishes to submit the claim for review.

                  (e)      the time limits for requesting a review under this
Section.

      8.03      Request for Review

      Within sixty (60) days after the receipt by the Claimant of the written
opinion described above, the Claimant may request in writing that the Company
review the determination of the Plan Committee. Such request must be addressed
to the Secretary of the Company, at its then principal place of business. The
Claimant or their duly authorized representative may, but need not, review the
pertinent documents and submit issues and comments in writing for consideration
by the Company. If the Claimant does not request a review of the Plan
Committee’s determination by the Company within such sixty (60) day period, he
or she shall be barred and stopped from challenging the Plan Committee’s
determination.

--------------------------------------------------------------------------------



 

      8.04      Review of Decision

      Within sixty (60) days after the Secretary’s receipt of a request for
review, the Claimant will review the Plan Committee’s determination. After
considering all materials presented by the Claimant, the Secretary will render a
written decision, written in a manner calculated to be understood by the
Claimant, setting forth the specific reasons for the decision and containing
specific references to the pertinent provisions of this Plan on which the
decision is based. If special circumstances require that the sixty (60) day time
period be extended, the Secretary will so notify the Claimant and will render
the decision as soon as possible, but no later than one hundred twenty (120)
days after receipt of the request for review.

--------------------------------------------------------------------------------



 

ARTICLE  9

MISCELLANEOUS

      9.01      Not Contract of Employment

      The adoption and maintenance of the Plan shall not be deemed to be a
contract between the Company and any person and shall not be consideration for
the employment of any person. Nothing herein contained shall be deemed to give
any person the right to be retained in the employ of the Company or to restrict
the right of the Company to discharge any person at any time nor shall the Plan
be deemed to give the Company the right to require any person to remain in the
employ of the Company or to restrict any person’s right to terminate their
employment at any time.

      9.02      Non-Assignability of Benefits

      No Participant, Beneficiary or distributee of benefits under the Plan
shall have any power or right to transfer, assign, anticipate, hypothecate or
otherwise encumber any part or all of the amounts payable hereunder, which are
expressly declared to be unassignable and nontransferable. Any such attempted
assignment or transfer shall be void. No amount payable hereunder shall, prior
to actual payment thereof, be subject to seizure by any creditor of any such
Participant, Beneficiary or other distributee for the payment of any debt,
judgment or other obligation, by a proceeding at law or in equity, nor
transferable by operation of law in the event of the bankruptcy, insolvency or
death of such Participant, Beneficiary or other distributee hereunder.

      9.03      Withholding

      All deferrals and payments provided for hereunder shall be subject to
applicable withholding and other deductions as shall be required of the Company
under any applicable federal, state or local law.

      9.04      Amendment and Termination

      The Plan Committee may from time to time, in its sole discretion, amend,
in whole or in part, any or all of the provisions of the Plan; provided,
however, that no amendment may be made that would impair the rights of a
Participant with respect to amounts already allocated to his or her Account. The
Plan Committee may terminate the Plan at any time. In the event that the Plan is
terminated, the balance in a Participant’s Account shall be paid to such
Participant or Beneficiary in Company’s common stock, in full satisfaction of
all such Participant’s or Beneficiary’s benefits hereunder. Any such amendment
to or termination of the Plan shall be in writing and signed by a member of the
Plan Committee.

      9.05      Compliance with Securities and Other Laws

      Notwithstanding any Plan provision to the contrary, the Plan Committee may
at any time impose such restrictions on the Plan and participation therein,
including limiting the amount of any deferral or the timing thereof, as the Plan
Committee may deem advisable from time to time in order to comply or preserve
compliance with any applicable laws, including any applicable state and federal
securities laws and exemptions from registration available thereunder.

--------------------------------------------------------------------------------



 

      9.06      No Trust Created

      Nothing contained in this Plan and no action taken pursuant to its
provisions by the Company or any person, shall create, nor be construed to
create, a trust of any kind or a fiduciary relationship between the Company and
the Participant, Beneficiary, or any other person.

      9.07      Unsecured General Creditor Status of Employee

                  (a)      The payments to the Participant, Beneficiary or any
other distributee hereunder shall be made from assets which shall continue, for
all purposes, to be a part of the general, unrestricted assets of the Company.
No person shall have nor acquire any interest in any such assets by virtue of
the provisions of this Plan. The Company’s obligation hereunder shall be an
unfunded and unsecured promise to pay money in the future. To the extent that
the Participant, Beneficiary or other distributee acquires a right to receive
payments from the Company under the provisions hereof, such right shall be no
greater than the right of any unsecured general creditor of the Company. No such
person shall have nor acquire any legal or equitable right, interest or claim in
or to any property or assets of the Company.

                  (b)      In the event that, in its sole discretion, the
Company purchases an insurance policy, or policies, insuring the life of the
Employee, or any other property, to allow the Company to recover the cost of
providing the benefits, in whole, or in part, hereunder, neither the
Participant, Beneficiary nor other distributee shall have or acquire any rights
whatsoever therein or in the proceeds therefrom. The Company shall be the sole
owner and beneficiary of any such policy or policies and, as such, shall possess
and, may exercise all incidents of ownership therein. No such policy, policies
or other property shall be held in any trust for a Participant, Beneficiary or
other distributee or be held as collateral security for any obligation of the
Company hereunder. An Employee’s participation in the underwriting or other
steps necessary to acquire such policy or policies may be required by the
Company and, if required, shall not be a suggestion of any beneficial interest
in such policy or policies to a Participant.

      9.08      Payment to Minors and Incompetents

      If any Participant, spouse, or Beneficiary entitled to receive any
benefits hereunder is a minor or is deemed by the Plan Committee or is
adjudicated to be legally incapable of giving a valid receipt and discharge for
such benefits, the benefits will be paid to such person or institution as the
Plan Committee may designate or to the duly appointed guardian of such person.
Such payment shall, to the extent made, be deemed a complete discharge of any
such payment under the Plan.

      9.09      Severability

      If any provision of this Plan shall be held illegal or invalid for any
reason, said illegality or invalidity shall not affect the remaining provisions
hereof; instead, each provision shall be fully severable and the Plan shall be
construed and enforced as if said illegal or invalid provision had never been
included herein.

--------------------------------------------------------------------------------



 



      9.10      409A Compliance. The Plan is designed to comply with Code
Section 409A.

      9.11      Governing Laws

      All provisions of the Plan shall be construed in accordance with the laws
of the Commonwealth of Pennsylvania, except to the extent preempted by federal
law.

      9.12      Binding Effect

      This Plan shall be binding on each Participant and his or her heirs and
legal representatives and on the Company and its successors and assigns.

      9.13      Entire Plan

      This document and any amendments contain all the terms and provisions of
the Plan and shall constitute the entire Plan, any other alleged terms or
provisions being of no effect.

--------------------------------------------------------------------------------